In re Tassin, Robert; applying for remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “J”, No. 86-3579.
Granted in part; denied in part. Relator’s request for his appeal records is granted and he is to be. furnished the requested records, checking them out through Mrs. Dora Rabalais of Angola’s Legal Services Office, who will assume responsibility for their return. Relator’s request for his police report is denied. Although relator has the right to the initial police report, (R.S. 44:32(C)(1), he must first direct his request to the custodian of that record.